        Case 2:17-cv-04326-JCJ Document 88 Filed 11/14/18 Page 1 of 30



                               UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF PENNSYLVANIA


IN RE REMICADE ANTITRUST                            CIVIL ACTION
LITIGATION

This document relates to:

Indirect Purchaser Class Actions                    No. l 7-cv-04326 (consolidated)
                                                    No. l 8-cv-00303(consolidated)
Direct Purchaser Class Actions

                                  --------------------
PFIZER INC.,                                        CIVIL ACTION

                Plaintiff,                          No. l 7-cv-04180
                                                                              FILED
v.
                                                                              NOV 14 2018
JOHNSON & JOHNSON and JANSSEN                                              KATE BARKMAN. CleCrkl~ k
BIOTECH, INC.,                                                            By          Oep. t:r

                Defendants.



WALGREEN CO. and THE KROGER                         CIVIL ACTION
co.,
                                                    No. 18-cv-02357
                Plaintiffs,

v.

JOHNSON & JOHNSON and JANSSEN
BIOTECH, INC.,

                Defendants.


           STIPULATION AND ORDER REGARDING CONFIDENTIAL MATERIAL

        WHEREAS during the course of the above-captioned cases (collectively, "Litigation"),

plaintiff Pfizer, Inc. ("Pfizer"), direct purchaser class plaintiffs, indirect purchaser class plaintiffs

and retailer plaintiffs Walgreen Co. and the Kroger Co. (collectively, "Plaintiffs"), and

defendants, Johnson & Johnson and Janssen Biotech, Inc. (together, "Defendants"), (Plaintiffs
       Case 2:17-cv-04326-JCJ Document 88 Filed 11/14/18 Page 2 of 30



and Defendants collectively, the "Parties," and each plaintiff or defendant, a "Party"), and certain

nonparties may be subject to discovery requests, subpoenas, and/or proceedings which seek

disclosure of information that constitutes or contains trade secrets or other confidential research,

development, or commercial information within the meaning of Rule 26(c)(l)(G) of the Federal

Rules of Civil Procedure;

       WHEREAS the parties wish to preserve the confidentiality of such information through

the use of a protective order (this "Confidentiality Order" or "Order''); and

       WHEREAS the Parties have a legitimate interest in maintaining the confidentiality of

confidential and/or proprietary information that may be produced in this Litigation, and would

otherwise suffer immediate and serious injury if the confidentiality of such information were not

maintained;

       IT IS HEREBY STIPULATE AND AGREED, by and through their undersigned counsel

and subject to approval by the Court, that this Order and the procedures set forth herein shall

govern the designation and protection of Confidential and Highly Confidential material. This

Order is an enforceable agreement between the Parties, their agents and attorneys, and all

persons who have signed a version of the Undertaking attached hereto as Exhibit A.

I.     SCOPE OF CONFIDENTIALITY ORDER

        1.     This Order shall apply to and govern all material that a Disclosing Party

designates as Confidential or Highly Confidential during discovery in the Litigation.          This

includes deposition testimony, documents produced in response to requests for production of

documents, answers to interrogatories, responses to requests for admissions, subpoenas and all

other discovery in any form. This also includes testimony or other communications that might

reveal Confidential or Highly Confidential discovery material. However, this Order shall not be



                                                 2
         Case 2:17-cv-04326-JCJ Document 88 Filed 11/14/18 Page 3 of 30



construed to cause any counsel to produce, return, and/or destroy their       own   attorney work

product, the work product of their co-counsel, or the work product of any experts, consultants, or

other advisors employed or retained by the Parties or their respective counsel created in

anticipation of or in connection with the Litigation.

II.      DEFINITIONS

         2.    The term "Disclosing Party" shall mean any Party or nonparty to this Litigation,

including its counsel, retained experts, directors, officers, employees, and/or agents, who

designates any discovery material produced in this Litigation pursuant to this Confidentiality

Order.

         3.    The term "Receiving Party" shall mean any Party, including its counsel, retained

experts, directors, officers, employees, or agents, who receives any discovery material in this

Litigation.

         4.    The term "Protected Material" shall mean any discovery material that has been

designated as either Confidential or Highly Confidential pursuant to this Confidentiality Order.

         5.    When used in this Order, the word "document" encompasses, but is not limited to,

any type of document or testimony, including all documents or things described in Federal Rule

of Civil Procedure 34 and Federal Rule of Evidence 1001.

         6.    As used in this Order, "discovery material" refers to all items or information,

regardless of the medium or manner generated, stored, or maintained, including, among other

things, documents, testimony, interrogatory responses, transcripts, depositions and deposition

exhibits, responses to requests to admit, recorded or graphic matter, electronically stored

information, tangible things, and/or other information produced, given, exchanged by, or

obtained from any Party or non-party during discovery in this Litigation.



                                                  3
       Case 2:17-cv-04326-JCJ Document 88 Filed 11/14/18 Page 4 of 30



ID.    CONFIDENTIALITY DESIGNATIONS (TWO-TIER)

       7.      A Disclosing Party may designate as "Confidential" any material that is not

known to the general public and the disclosure of which the Disclosing Party reasonably believes

may cause harm to the Disclosing Party, their employees or non-parties, including, but not

limited to, the following:

               (a)     Information Protected By Law: any information that a Disclosing Party

                       is obligated by law to keep confidential, including but not limited to,

                       identifying personal information and personal financial information about

                       any Party, any employee of any Party, or any non-party (including, but not

                       limited to, name, Social Security numbers, home or business telephone

                       numbers and addresses, and, medical information documents or data that

                       constitute "consumer reports," as that term is defined in the Fair Credit

                       Reporting Act, 15 U.S.C. § 1681a, other sensitive personally identifiable

                       information, or other information for which federal or state law requires

                       confidential treatment.

               (b)     Trade    Secret/Proprietary/Commercially         Sensitive    Information:

                       material that the Disclosing Party reasonably believes constitutes, reflects,

                       or discloses trade secrets, proprietary data or commercially sensitive

                       information.   This information includes but is not limited to material

                       related to business plans or records of internal deliberations or decision-

                       making; research and development; marketing materials; business

                       operations, training, employee benefits and risk management procedures;

                       surveys concerning patients, competitors and employees; financial



                                                 4
      Case 2:17-cv-04326-JCJ Document 88 Filed 11/14/18 Page 5 of 30



                     information or data; technical information; manufacturing processes;

                      product specifications; engineering information and testing, distribution

                      processes; sensitive health or medical information; or other proprietary or

                      confidential business information of commercial value and reasonably

                      believed to be subject to protection from disclosure under applicable

                      statutes, laws, or regulations.

              (c)     Reproduced Discovery Material: material that is produced in the

                      Litigation pursuant to an agreement or order requiring reproduction of

                      discovery material from other litigations or proceedings where such

                      material was marked or designated Confidential or Highly Confidential (or

                      a similar designation) in the litigation or proceeding in which such

                      material was originally produced.

       8.     A Disclosing Party may designate as "Highly Confidential" any discovery

material that would qualify as Confidential for which the Disclosing Party reasonably believes

disclosure to its competitors would cause the Disclosing Party serious competitive or commercial

harm, and that the Disclosing Party reasonably believes would not be sufficiently protected by a

"Confidential" designation.

       9.     Nothing in paragraphs 7 or 8, or any other provision ofthis Order, shall constitute

a waiver by the Parties, of any privilege, doctrine or other objection to production of any

Information Protected by Law, Trade Secret/Propriety Information/Commercially Sensitive

Information. Reproduced Discovery Material or any other information.

IV.    DISCLOSURE AND USE OF DISCOVERY MATERIAL

       10.    Any Party or non-party receiving any non-public discovery material from a



                                                 5
       Case 2:17-cv-04326-JCJ Document 88 Filed 11/14/18 Page 6 of 30



Disclosing Party, regardless of whether such material is designated as Confidential, Highly

Confidential, or otherwise not designated, shall use that material solely for the purpose of

preparing for, and conducting, the prosecution or defense of the Litigation, including any appeals

thereof, or, in the case of non-parties, participating in the Litigation, and not for any other

purpose whatsoever.

       11.     Production of a document by a non-party without a confidentiality designation or

with a lower-tier confidentiality designation will not serve as a waiver of any Confidential or

Highly Confidential designation by a Party that also produced the same or similar document. On

notification from a Party, the other Parties will treat that document in accordance with its original

Party designation of Confidential or Highly Confidential. Nothing in this paragraph shall be

deemed to relieve any non-party from complying with its obligations under any agreement or

court order that is otherwise applicable to that non-party.

        12.    Protected Material shall be subject to the following restrictions:

               (a)     Except as provided by the express terms of this Order, or as required by

                       law, all persons subject to this Order shall refrain from disclosing in any

                       manner any non-public information set forth in any Protected Material.

               (b)     Except as required by law, Protected Material shall be used solely for the

                       purpose of preparing for, and conducting, the prosecution or defense of the

                       Litigation, including any appeals thereof, and shall not be used by the

                       Parties or any other person for any commercial, business, competitive, or

                       other purpose. Absent consent from a Disclosing Party, which shall be

                       given solely in that Disclosing Party's discretion, no Protected Material

                       produced by such Disclosing Party may be used in connection with any



                                                  6
       Case 2:17-cv-04326-JCJ Document 88 Filed 11/14/18 Page 7 of 30



                     other litigation, matter, or proceeding.

              (c)    Except as required by law, Protected Material shall not be given, shown,

                     made available, or communicated in any way to anyone except those

                     persons specified in paragraphs 13 and 14 below to whom it is reasonably

                     necessary that such Protected Material be given or shown for the purposes

                     permitted under subparagraph (b) above, and shall not be disclosed by

                     them.

       13.    In the absence of written permission from the Disclosing Party or an order of the

Court, Confidential material may only be disclosed, or communicated in any way, to the

following persons:

              (a)    officers or employees of a Receiving Party who are necessary to aid

                     counsel in the prosecution or defense of this Litigation.

              (b)    the attorneys at the outside law firms of record in this Litigation, including

                     such attorneys' support staff such as paralegals, technology specialists,

                     investigators, and secretaries.

              (c)    up to four in-house attorneys for each named Party, as well as each such

                     in-house attorney's paralegals and clerical employees working under the

                     direct supervision of such attorneys, only to the extent necessary for this

                     Litigation.   Each of the four designated in-house attorneys shall be

                     identified in writing to the other Parties 14 days before they are provided

                     with any Protected Material. The Parties may amend their list of four in-

                     house attorneys by providing written notice to the other Parties 14 days

                     before any such amendment is to go into effect. Other than an in-house



                                                7
Case 2:17-cv-04326-JCJ Document 88 Filed 11/14/18 Page 8 of 30



           attorney in a "general counsel" leadership role who replaces one of the

           designated in-house attorneys who is no longer employed by the Party or

           changes positions, no in-house attorneys whose primary responsibilities

           involve non-litigation matters may be designated without the prior written

           consent of all Parties, which shall not be unreasonably withheld.

     (d)   Any expert or consultant (including all non-party personnel and support

           staff assisting such expert of consultant, but not the entity itself by which

           such expert or consultant and assisting personnel are employed) who is

           specially retained by or for the benefit of any Party to assist in the

           Litigation, provided that:

           (i)     each such expert or consultant requires access to the Protected

                   Material in order to perform the services for which they have been

                   retained;

           (ii)    each such expert or consultant reads and executes the written

                   Undertaking annexed hereto as Exhibit A;

           (iii)   any part of a report created by any such expert or consultant

                   relying on or incorporating Protected Material in whole or in part

                   shall be designated as Confidential or Highly Confidential; and

           (iv)    any expert or consultant may not use Protected Material to their

                   competitive advantage or for any purpose that does not relate to the

                   Litigation.

           Additionally, no expert or consultant who assists or consults (or has

           assisted or consulted in the last two years) with a member of one side of



                                        8
Case 2:17-cv-04326-JCJ Document 88 Filed 11/14/18 Page 9 of 30



           the Litigation (with all Plaintiffs collectively being one side and

           Defendants being the other side) concerning the research, development,

           marketing, and/or regulatory approval of biologic and/or biosimilar

           products ("Biologic Expert") shall be permitted access to any Protected

           Material on behalf of the other side unless and until the following

           additional conditions are met:

              a) notice providing the proposed Biologic Expert's identity and

                  including his or her current resume or curriculum vitae is provided

                  to all other Parties (the ''Notice") (the Party serving the Notice, the

                  ''Noticing Party"); and

              b) no Party has objected to the proposed Biologic Expert within five

                  (5) business days of the Notice.

                  If a Party raises a timely objection to the proposed Biologic Expert

                  in writing with an explanation of the basis for the objection (the

                  "Objecting Party"), Protected Material may not be disclosed to

                  such proposed Biologic Expert until the objection is resolved either

                  by the Noticing and Objecting Parties or by the Court.           Upon

                  receipt of a timely objection, the Noticing and Objecting Parties

                  shall have seven (7) business days to use good faith efforts to reach

                  resolution of the objection. If a resolution of any timely objection

                  cannot be reached, then the Objecting Party must apply for relief

                  from the Court within five (5) business days of expiration of the

                  preceding seven (7) day meet and confer period and shall have the



                                     9
Case 2:17-cv-04326-JCJ Document 88 Filed 11/14/18 Page 10 of 30



                   burden to show good cause why disclosure of Protected Material to

                   the proposed Biologic Expert should not be made.            Failure to

                   timely move for relief within the five (5) business days provided

                   under this order - a deadline which the Noticing and Objecting

                   Parties may mutually agree to extend - results in forfeiture of such

                   objection. To accommodate case scheduling, the Noticing Party

                   may request a shortening of the five (5) business day time period

                   for objection(s) specified in this sub-paragraph, which request shall

                   not be unreasonably denied.

            The foregoing additional conditions do not apply to any non-testifying

            Biologic Expert who has not, in the two (2) year period immediately

            preceding the proposed disclosure of Protected Information, assisted or

            consulted with a pharmaceutical company concerning the research,

            development, marketing, and/or regulatory approval of biologic and/or

            biosimilar products.

            Additionally, notwithstanding the foregoing, for a period of twelve (12)

            months following the conclusion of the last scheduled trial in the cases in

            which the individual was retained, no Party shall retain or hire any

            Biologic Expert who serves as a testifying or non-testifying expert in the

            Litigation for the purpose of researching, developing, marketing, and/or

            obtaining regulatory approval of a biologic and/or biosimilar product. If a

            case needs to be re-tried after an appeal, the parties will meet and confer in

            good faith regarding the retention of any Biologic Experts.



                                      10
       Case 2:17-cv-04326-JCJ Document 88 Filed 11/14/18 Page 11 of 30



                 (e)     Any current director, officer, or employee of the Disclosing Party, and any

                         former director, officer, or employee who, at the time the Protected

                         Material was created, worked for the Disclosing Party;

                 (f)     Any person who authored or received the Protected Material. To the

                         extent a Party has produced only the full thread of an email chain, and a

                         person has authored or received only a portion of the thread, the entire

                         thread may be shared with that person at his or her deposition, or any

                         hearing, trial, or other proceeding in the Litigation (subject to any

                         procedures adopted pursuant to paragraph 28 below) to the extent that

                         person is a director, officer, or employee (or a former director, officer, or

                         employee) of the Disclosing Party and the remainder of the thread was

                          authored or received by at least one director, officer, or employee (or

                          former director, officer, or employee) of the Disclosing Party; 1

                 (g)      Any fact witness or potential fact witness who is not a current or former

                          director, officer, or employee of the Disclosing Party, and attorneys for

                          such witness, to the extent reasonably believed by counsel to be necessary

                          in connection with their testimony or potential testimony in the Litigation

                          or the preparation for such testimony; provided, however, that any such

                          individual (i) shall not retain any Protected Material; and (ii) shall be

                          informed, prior to being shown Protected Material that he/she is being

                          shown such materials solely for use in the Litigation, and either signs the


1
 The Parties acknowledge and agree that in the event a Party uses email thread suppression, this provision may be
amended by agreement of the Parties or Court order to ensure that the person(s) who authored or received any
Protected Material included in an email thread subject to suppression may be shown the individual
communication(s) such person(s) authored or received.

                                                       11
      Case 2:17-cv-04326-JCJ Document 88 Filed 11/14/18 Page 12 of 30



                      Undertaking attached hereto as Exhibit A or consents on the record to

                      abide by the provisions of this Order.

              (h)     Any other person designated by agreement of the Parties and the

                      Disclosing Party, or by order of the Court, provided that each such person

                      signs the Undertaking annexed hereto as Exhibit A.

              (i)     Court reporters, their staff, and professional litigation support services

                      vendors such as copying, graphics, electronic discovery, and/or trial

                      preparation services to whom disclosure is reasonably necessary for this

                      Litigation.

               G)     The Court and its personnel.

               (k)    Arbitrators, mediators, or discovery masters (and their support staff)

                      assisting in the Litigation, provided that each such person signs the

                      Undertaking attached hereto as Exhibit A.

The Parties agree that nothing in this paragraph precludes a Disclosing Party from objecting to or

moving to preclude disclosure to any deponent or witness in subparagraphs (e) or (g) of this

paragraph.




                                                12
       Case 2:17-cv-04326-JCJ Document 88 Filed 11/14/18 Page 13 of 30



        14.    Highly Confidential material may only be disclosed, or communicated in any

way, to the persons set forth in paragraphs 13 (b), (c), (d), (e), (f), (h), (i), (j), and (k) above,

subject to any limitations therein.

        15.    This Court shall retain jurisdiction over this Order, including any proceedings

after termination of this Litigation relating to performance under or compliance with the Order.

Individuals or entities who receive material designated Confidential or Highly Confidential shall

be subject to this Order and to the jurisdiction of this Court concerning this Order.

        16.    The recipient of any material designated Confidential or Highly Confidential that

is provided under this Order (i) shall maintain such material in a secure and safe area (ii) shall

not permit or enable unauthorized dissemination of Protected Material to anyone; (iii) shall take

all necessary and prudent measures to preserve the security of Protected Material, including

measures to minimize risks of unauthorized hacking of systems on which Protected Material is

stored or through which it is transmitted; and (iv) shall physically store, maintain, and transmit

Protected Material solely within the United States. For purposes of this Order, a website, or

other internet-based document depository with commercially reasonable security for the

protection of financial or proprietary information shall be deemed a secure location. Protected

Material shall not be copied, reproduced, summarized, extracted or abstracted, except to the

extent that such copying, reproduction, summaries, extraction or abstraction is reasonably

necessary for the conduct of the Litigation.          All such copies, reproductions, summaries,

extractions, and abstractions shall be subject to the terms of this Order and labeled in the same

manner as the designated material on which they are based.

        17.     Disclosing parties shall designate Protected Material as follows:

                (a)     In the case of documents produced, interrogatory responses, responses to



                                                 13
Case 2:17-cv-04326-JCJ Document 88 Filed 11/14/18 Page 14 of 30



            requests to admit, and the information contained therein, designation shall

            be made by marking or stamping each page as "CONFIDENTIAL-

            REMICADE ANTITRUST LITIG." or "HIGHLY CONFIDENTW..-

            REMICADE ANTITRUST LITIG." as appropriate, prior to its production

            or disclosure to the Receiving Party. Electronically-stored information

            ("ESI") designated as confidential shall be marked or stamped as

            "CONFIDENTIAL-REMICADE ANTITRUST LITIG." or "HIGHLY

            CONFIDENTIAL-REMICADE ANTITRUST LITIG." or using means

            sufficient to ensure that every page of such document, without obscuring

            any portion of the underlying document when printed, contains the

            appropriate mark or stamp to the extent practicable. Notwithstanding the

            foregoing, Excel documents or any other type of electronically-stored

            information produced in native format (together, "Natively-Produced

            ESI") need not be produced using a means sufficient to ensure that every

            page of such document, when printed, contains the appropriate mark or

            stamp.   Instead, the Disclosing Party shall use reasonable means to

            designate as Confidential or Highly Confidential such Natively-Produced

            ESI including, where applicable and/or practicable, by (a) producing a

            TIFF placeholder image corresponding to the Natively-Produced ESI that

            includes the ''CONFIDENTIAL-REMICADE ANTITRUST LITIG." or

            "HIGHLY CONFIDENTIAL-REMICADE ANTITRUST LITIG." mark;

            (b) including "CONFIDENTIAL-REMICADE ANTITRUST LITIG." or

            "HIGHLY CONFIDENTIAL-REMICADE ANTITRUST LITIG." in the



                                     14
Case 2:17-cv-04326-JCJ Document 88 Filed 11/14/18 Page 15 of 30



            file   name   of   the   Natively-Produced    ESI;   or   (c)   including

            "CONFIDENTIAL-REMICADE ANTITRUST LITIG." or "HIGHLY

            CONFIDENTIAL-REMICADE ANTITRUST LITIG." on the label of

            the media or in the transmittal email containing the Natively-Produced

            ESL Further, any Party subsequently creating an image or hardcopy of

            Natively-Produced ESI shall use reasonable means, to the extent

            practicable, to apply the applicable stamping set out above to every page

            of that image or hardcopy.

      (b)   Any Protected Material produced in a non-paper media (e.g., videotape,

            audiotape or computer disc) may be designated as such by labeling the

            outside of such non-paper media as "CONFIDENTIAL-REMICADE

            ANTITRUST LITIG." or "HIGHLY CONFIDENTIAL-REMICADE

            ANTITRUST LITIG."        In the event a Receiving Party generates any

            electronic copy, "hard copy," transcription, or printout from any such

            designated non-paper media, such Party must treat each copy,

            transcription, or printout as Confidential or Highly Confidential pursuant

            to the terms of this Order in accordance with the designation of the

            produced copy.

      (c)   In the event that a Disclosing Party mistakenly or inadvertently fails to

            stamp or otherwise mark material as "CONFIDENTIAL-REMICADE

            ANTITRUST LITIG." or "HIGHLY CONFIDENTIAL-REMICADE

            ANTITRUST LITIG." at the time of its production, that Disclosing Party

            may stamp or otherwise mark the material as "CONFIDENTIAL-



                                     15
Case 2:17-cv-04326-JCJ Document 88 Filed 11/14/18 Page 16 of 30



            REMICADE ANTITRUST LITIG." or "HIGHLY CONFIDENTIAL-

            REMICADE ANTITRUST LITIG." at any reasonable time thereafter.

            Material not marked prior to its disclosure to a Receiving Party may be

            subsequently marked as "CONFIDENTIAL-REMICADE ANTITRUST

            LITIG." or "HIGHLY         CO~FIDENTIAL-REMICADE                ANTITRUST

            LITIG." by a written communication or, if on the record at a deposition,

            court hearing, or trial, orally. If the designation of material as Confidential

            or Highly Confidential is made orally, the Party making the designation

            shall memorialize the designation in writing within twenty (20) business

            days. Upon making such subsequent designation, the Disclosing Party

            shall promptly provide a replacement copy of the material with the

            appropriate mark or stamp. To the extent such material may have been

            disclosed by the Receiving Party to anyone not authorized to receive

            material designated Confidential or Highly Confidential, the Receiving

            Party shall make reasonable efforts to retrieve the material promptly and to

            avoid any further such disclosure.       Delay in designating material as

            Confidential or Highly Confidential shall not, in and of itself, be deemed

            to have effected a waiver of any of the protections of this Order. Any

            documents designated as Protected Material prior to entry of this Order

            shall be treated the same in all respects as documents designated Protected

            Material subsequent to the entry of this Order. If the discovery materials

            that was inadvertently produced without the correct designation is, by the

            time of the later designation, filed with a court on the public record, the



                                      16
Case 2:17-cv-04326-JCJ Document 88 Filed 11/14/18 Page 17 of 30



            Disclosing Party shall move for appropriate relie£         Nothing in this

            paragraph prevents a Receiving Party from challenging any late

            designation.

      (d)   Material designated Confidential or Highly Confidential may be used in

            depositions consistent with paragraphs 13 and 14. Designation of the

            portion or entirety of the deposition transcript (including exhibits) that

            contains Protected Material may be made by a statement to such effect on

            the record in the course of the deposition or, upon review of such

            transcript, by the Disclosing Party or counsel for the Disclosing Party

            whose Protected Material was used at the deposition, which material shall

            be so designated within thirty (30) days after the final transcript of the

            deposition is made available.    In the event that (i) Protected Material

            produced by a non-party is used as an exhibit in a deposition and (ii)

            counsel for the non-party is not present at the deposition, the Parties agree

            that the exhibit and any testimony concerning the exhibit shall be

            designated as Protected Material accordingly.      Prior to the deposition

            transcript becoming available and during the thirty (30) days after the

            transcript of any deposition becomes available, the entire substance of the

            deposition and the deposition transcript shall be treated as Confidential or

            Highly Confidential. A party thereafter seeking to assert inadvertent failure

            to designate a deposition transcript shall do so on motion to the Court and

            shall have the burden of showing grounds for relief. The cover of each

            deposition transcript that contains Confidential or Highly Confidential



                                     17
      Case 2:17-cv-04326-JCJ Document 88 Filed 11/14/18 Page 18 of 30



                      information shall bear the following legend: "THIS DEPOSITION

                      TRANSCRIPT          CONTAINS        CONFIDE~TIAL           OR     HIGHLY

                      CONFIDENTIAL INFORMATION SUBJECT TO A PROTECTIVE

                      ORDER."

               (e)    For reports created by an expert or consultant relying on or incorporating

                      Confidential or Highly Confidential discovery material in whole or in part

                      the Party responsible for its creation shall include the confidentiality

                      designation ("CONFIDENTIAL-REMICADE ANTITRUST LITIG." or

                      "HIGHLY CONFIDENTIAL-REMICADE ANTITRUST LITIG.") on

                      the report.

       18.     A Party may designate as Protected Material produced by the Disclosing Party or

a producing non-party without a designation of Confidential or Highly confidential provided that

such document or information contains the designating Party's own Protected Material. Such

designations shall be accomplished by providing written notice to all Parties identifying (by

Bates number, transcript line and page number, or other individually identifiable information) the

document, testimony, or other material being designated. Promptly after providing such notice,

the designating Party shall provide re-labeled copies of the material to each Receiving Party

reflecting the new designation.     The Receiving Party will replace the originally designated

material with the newly designated material and will destroy the originally designated material.

V.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

       19.     Nothing in this Order shall be taken as indicating that any material is in fact

Confidential or Highly Confidential or entitled to Confidential or Highly Confidential treatment.

No Party shall be obligated to challenge the propriety of a Confidential or Highly Confidential



                                               18
      Case 2:17-cv-04326-JCJ Document 88 Filed 11/14/18 Page 19 of 30



designation at the time made, and a failure to do so shall not preclude a subsequent challenge

thereto, nor shall a Party that has designated materials as Confidential or Highly Confidential

contend that any delay by another Party in objecting to the designating Party's Confidential or

Highly Confidential designation in any way (a) lends support to the designating Party's

Confidential or Highly Confidential designation or (b) invalidates or diminishes in any way the

objecting Party's challenge of the Confidential or Highly Confidential designation for any such

materials. In the event that any Party disagrees at any stage of these proceedings with such

designation, counsel for such Party shall notify counsel for the Disclosing Party in writing (the

''Notice"). The objecting Party shall identify each particular document or other material bearing

a designation to which it objects and shall specify the reason(s) for the objection. Within twenty

(20) business days of the receipt of the Notice, counsel for the Parties (and any non-party

involved) shall meet-and-confer to attempt to resolve the dispute.        If the dispute cannot be

promptly resolved, the objecting Party may seek relief from the Court. In the event of a dispute,

the designating Party shall have the burden of establishing that the material in question is

Confidential or Highly Confidential. The material in question shall retain its Confidential or

Highly Confidential status until the Court rules on any such motion.

VI.    FILING PROTECTED MATERIAL WITH THE COURT

       20.     Without written permission from the Disclosing Party or a court order secured

after appropriate notice to all interested persons, no Party or other recipient of Confidential or

Highly Confidential information pursuant to this Order may file in the public record any

Protected Material designated as Confidential and/or Highly Confidential pursuant to this Order.

       21.     To the extent a Party wishes or is required to file Confidential or Highly

Confidential Protected Material with the Court (a "Filing Party"), the Filing Party shall file a

paper copy of the document with the Clerk in a sealed envelope, clearly marked:

                                                 19
         Case 2:17-cv-04326-JCJ Document 88 Filed 11/14/18 Page 20 of 30



         THIS ENVELOPE CONTAINS DOCUMENTS WITH INFORMATION THAT HAS
         BEEN DESIGNATED AS CONFIDENTIAL AND/OR HIGHLY CO~'FIDENTIAL
         THAT ARE THEREFORE COVERED BY A CONFIDENTIALITY ORDER OF THE
         COURT AND IS SUBMITTED UNDER SEAL PURSUANT TO THAT ORDER. THE
         CONFIDENTIAL AND/OR HIGHLY CONFIDENTIAL CONTENTS OF THIS
         DOCUMENT MAY NOT BE DISCLOSED WITHOUT EXPRESS ORDER OF THE
         COURT.

The Filing Party shall also: (i) simultaneously serve counsel of record in the Litigation via email

with an unredacted copy of the document; and (ii) within one business day of service upon

counsel of record, provide courtesy copies of the unredacted document(s) to the Court.

         22.   Redacted versions of documents containing Protected Material designated as

Confidential and/or Highly Confidential submitted to the Court under seal pursuant to the

procedure outlined in the preceding paragraph shall be filed on the public docket via ECF within

seven (7) calendar days of the undersea! filing. Such redacted public filings must:

               (a)     be clearly marked "Redacted- Public Version"; and

               (b)     clearly identify each place where infonnation or an exhibit has been
                       deleted or withheld on the basis that it consists of, contains, references, or
                       summarizes Protected Material that has been designated as Confidential
                       and/or Highly Confidential.

         23.   A Party's failure to contest a Disclosing Party's Confidential and/or Highly

Confidential designation(s) shall not be deemed an admission that such Protected Material is

Confidential or Highly Confidential or that it should be filed under seal. To the extent there is

any dispute or challenge concerning the appropriateness of any designations (including the

necessity of filing under seal or redactions), the burden of establishing the propriety of such

designation and need for under seal filing and/or redaction rests, at all times, with the Disclosing

Party.

VII.     OTHER DISCLOSURE SCENARIOS

         24.   If a person or Party shows Protected Material to any person other than in the


                                                 20
      Case 2:17-cv-04326-JCJ Document 88 Filed 11/14/18 Page 21 of 30



manner authorized by this Order, or if a person or party learns of actual or attempted

unauthorized disclosure of Protected Material, they must promptly in writing, via overnight

delivery or email, and in no event later than three (3) business days from the discovery of such

disclosure bring all pertinent facts relating thereto to the attention of counsel for the Disclosing

Party and, without prejudice to any other rights and remedies of the Parties or non-parties, make

reasonable efforts to retrieve the material promptly and to prevent further dissemination by it or

by the person who was the recipient of such material.

       25.     If a Party has cause to believe that a violation of this Order has occurred or is

about to occur, then that Party may petition this or any other proper court for appropriate relief.

To the extent a Party feels the protections of the Order are not adequate for particular Protected

Material, that Party may petition the Court for an appropriate amendment to this Order.

       26.     In the event any Receiving Party having possession, custody or control of any

material designated as Confidential or Highly Confidential receives a subpoena, order or other

request from a court, administrative or legislative body, or any other person or entity purporting

to have authority to require the production of any Protected Material (a "Third-Party Request"),

the Receiving Party shall to the extent permissible by applicable law and the rules and

requirements of any relevant governmental authority:

               (a)     Promptly, and in any event within ten (10) business days of receipt of the

                       Third-Party Request, give written notice to counsel for the Disclosing

                       Party.

               (b)     Furnish counsel for the Disclosing Party with a copy of the subpoena,

                       request for production of documents, or other process or order.

               (c)     Cooperate reasonably with respect to all reasonable and legitimate



                                                21
       Case 2:17-cv-04326-JCJ Document 88 Filed 11/14/18 Page 22 of 30



                       procedures sought to be pursued by the Disclosing Party.

               (d)     The Disclosing Party asserting the Confidential or Highly Confidential

                       treatment shall have the burden of defending against such subpoena,

                       process or order. The Party receiving the subpoena, request for production

                       of documents, or other process or order shall be entitled to comply with it

                       except to the extent that the Disclosing Party is successful in obtaining an

                       order modifying or quashing the subpoena, request for production of

                       documents, or other process or order, provided, however, that the Party

                       receiving the subpoena, request for production of documents, or other

                       process shall not make the requested production before the deadline set

                       out in the Third Party Request and shall await the disposition of any

                       motion to quash or motion for a protective order timely filed by the

                       Disclosing Party before producing any material designated as Confidential

                       or Highly Confidential in response to the subpoena, request for production

                       of documents, or other process or order to the extent that doing so does not

                       expose such Receiving Party to sanctions, an order of contempt or the like;

                       provided, however, that nothing in this Order shall require any Party to

                       disregard or violate any order or direction of any governmental authority.

       27.     If material designated Confidential or Highly Confidential is used inadvertently

during depositions or any Court proceeding in contravention of other provisions of this Order, it

shall not lose its designated status through such use, and counsel shall exercise their best efforts

and take all steps reasonably required to protect its confidentiality during and after such use.

       28.     Prior to the use of Protected Material in any Court proceeding, the Parties shall



                                                 22
       Case 2:17-cv-04326-JCJ Document 88 Filed 11/14/18 Page 23 of 30



meet and confer regarding the procedures for use of Protected Material, after which any Party

may move the Court for entry of any appropriate order.

        29.      If additional parties are added to this Litigation, their ability to receive a

document protected by this Order will be subject to their being bound, by agreement or court

order, to this Order.

VIII. CONCLUSION OF THE LITIGATION

        30.      At the conclusion of this Litigation, including any appeals, all Protected Material

and copies thereof in the possession, custody or control of the Parties shall be either returned to

the Disclosing Party or destroyed. The return or destruction of Protected Material under this

paragraph shall include, without limitations, all copies, and duplicates thereof. The Parties shall

certify, within 60 days of a request for certification, that all Protected Material required to be

destroyed has been returned or destroyed. Any other individuals who have been provided

Protected Material pursuant to paragraphs 13(d)-(k) or 14 of this Order will likewise return to the

Disclosing Party or destroy any Protected Material in their possession, and on the request of the

Disclosing Party will provide an affidavit affirming that all such material has been returned or

destroyed.      Pleadings, transcripts, exhibits, notes, memoranda, correspondence, reports,

summaries, and other work product, either electronic or in hard copy form, in the possession,

custody, or control of the Parties referring to, describing, relating to, or attaching to an email,

Protected Material, may be retained by counsel even if such material constitutes or contains

Protected Material, except copies of Protected Material contained on any litigation-support

review application shall not be considered work product under this paragraph and may not be

retained.     Such material retained by counsel shall continue to be subject to the terms and

conditions of this Order. In addition, Protected Material that is not reasonably accessible under



                                                 23
       Case 2:17-cv-04326-JCJ Document 88 Filed 11/14/18 Page 24 of 30



Federal Rule of Civil Procedure 26(b)(2)(B) because it is stored by the Receiving Party on

backup storage material is deemed to be sequestered and need not be destroyed unless retrieved.

Should such data be retrieved, the Receiving Party must promptly take steps to delete the

restored Protected Material.

       31.     Except as specifically provided herein, the terms, conditions, and limitations of

this Order shall survive the termination of the Litigation.

IX.    OTHER

       32.     This Order is without prejudice to the right of any Party or non-party to seek any

other or different confidentiality arrangement or relief from the Court, on notice to all

identifiable potentially affected disclosing Parties.

        33.     This Order shall not be construed as waiving any right to assert a claim of

privilege, relevance, overbreadth, burdensomeness or other grounds for not producing the

material called for (whether designated as Confidential or Highly Confidential or not) and access

to all material shall be only as provided by the discovery rules and other applicable law.

        34.     Neither the taking of nor the failure to take any action to enforce the provisions of

this Order, nor the failure to object to any such action or omission, shall constitute a waiver of

any substantive claim or defense in the trial of, or other proceedings in, the Litigation.

        35.     The Parties may jointly seek to amend or modify the Order, subject to Court

approval. Any request for amendment or modification that would permit greater disclosure of

Protected Material than permitted hereunder shall be with reasonable notice to, and an

opportunity to be heard by, any non-party that has produced Protected Material to the extent such

request for amendment or modification will apply to Protected Material produced by non-parties.

        36.     Notwithstanding any provision contained herein, nothing in this Order shall



                                                  24
       Case 2:17-cv-04326-JCJ Document 88 Filed 11/14/18 Page 25 of 30



restrict in any way the right of a Party to make use of its own discovery material in any way.

       37.     Nothing in this Order shall bar or otherwise restrict counsel of record in this

Litigation from rendering advice to his or her client with respect to this Litigation, and in the

course thereof, relying upon an examination of Protected Material. However, in rendering such

advice and in otherwise communicating with the Party/client, counsel shall not disclose any

Protected Material, nor the source of any Protected Material, to anyone not authorized to receive

such Protected Material pursuant to the terms of this Order.

       38.     Nothing in this Order shall be deemed a waiver of any of the Parties' rights to

oppose any discovery on any grounds or to object on any grounds to the admission in evidence

of any fact or information.

       So stipulated and agreed to by the parties.



 Dated: November 8, 2018                             Respectfully submitted,


 Isl Adeel A. Mangi                                  Isl Ross E. Elfand
 Leslie E. John (PA Id. No. 62290)                   Robert A. Milne (Pro Hae Vice)
 Matthew I. Vahey (PA Id. No. 315920)                Michael J. Gallagher (Pro Hae Vice)
 BALLARD SPAHR LLP                                   Bryan D. Gant (Pro Hae Vice)
 1735 Market Street, 5lst Floor                      Ross E. Elfand (Pro Hae Vice pending)
 Philadelphia, PA 19103                              White & Case LLP
 Tel: (215) 665-8500                                 1221 Avenue of the Americas
 john@ballardspahr.com                               New York, NY 10025-1095
 vaheym@ballardspahr.com                             Tel: (212) 819-8200
                                                     Fax: (212) 354-8113
 William F. Cavanaugh (pro hac vice)                 rmilne@whitecase.com
 Adeel A. Mangi (pro hac vice)                       mgallagher@whitecase.com
 Jonathan H. Hatch (pro hac vice)                    bgant@whitecase.com
 Jamison Davies (pro hac vice)                       relfand@whitecase.com
 PATTERSON BELKNAP WEBB                 &
 TYLERLLP                                            Elliott E. Dionisio (Pro Hae Vice)
 1133 Avenue of the Americas                         White & Case LLP
 New York, NY 10036-6710                             555 S. Flower Street, Suite 2700
 Tel: (212) 336-2000                                 Los Angeles, CA 90071-2433
 wfcavanaugh@pbwt.com                                Tel: (213) 620-7700


                                                25
     Case 2:17-cv-04326-JCJ Document 88 Filed 11/14/18 Page 26 of 30



aamangi@pbwt.com                         Fax: (213) 452-2329
jhatch@pbwt.com                          elliott.dionisio@whitecase.com
jmdavies@pbwt.com
                                         Trisha M. Grant (Pro Hae Vice)
Thomas 0. Barnett (pro hac vice)         White & Case LLP
Ashley E. Bass (pro hac vice)            701 Thirteenth Street, NW
COVINGTON & BURLING LLP                  Washington, DC 20005-3807
850 Tenth Street, NW                     Tel: (202) 625 3600
Washington, DC 20001-4956                Fax: (202) 639 9355
Tel: (202) 662-6000                      trishagrant@whitecase.com
tbarnett@cov.com
abass@cov.com                            H. Robert Fiebach (PA 02812)
                                         Peter M. Ryan (PA 81816)
Counsel for Johnson & Johnson and        Cozen O'Connor
Janssen Biotech, Inc.                    One Liberty Place
                                         1650 Market Street, Suite 2800
                                         Philadelphia, PA 19103
                                         Tel: +1215665 4166
                                         Fax: + 1 215 665 2013
                                         rfiebach@cozen.com
                                         pryan@cozen.com

                                         Counsel for Pfizer Inc.




                                    26
      Case 2:17-cv-04326-JCJ Document 88 Filed 11/14/18 Page 27 of 30




Isl Alexandra S. Bemay                      Isl Andrew C. Curley
Patrick J. Coughlin                         David F. Sorensen (#57766)
David W. Mitchell                           Andrew C. Curley
Brian 0. O'Mara                             Zachary D. Caplan
Alexandra S. Bemay                          Karissa J. Sauder
Carmen A. Medici                            BERGER MONTAGUE PC
ROBBINS GELLER RUDMAN                       1818 Market Street, Suite 3600
   &DOWDLLP                                 Philadelphia, PA 19103
655 West Broadway, Suite 1900               Telephone: 2151875-3000
San Diego, CA 92101                         2151875-4604 (fax)
Telephone: 6191231-1058                     dsorensen@bm.net
6191231-7423 (fax)                          acurley@bm.net
patc@rgrdlaw.com                            zcaplan@bm.net
davidm@rgrdlaw.com                          ksauder@bm.net
bomara@rgrdlaw.com
xanb@rgrdlaw.com                            Daniel J. Walker
cmedici@rgrdlaw.com                         BERGER MONTAGUE PC
                                            2001 Pennsylvania Avenue, N.W., Suite 300
Randi D. Bandman                            Washington, DC 20006
ROBBINS GELLER RUDMAN                       Telephone: 2021559-9745
   &DOWDLLP                                 dwalker@bm.net
30 Vesey Street, Suite 200
New York, NY 10007                          Interim Lead and Liaison Counsel for the
Telephone: 2121693-1058                     Proposed Direct Purchaser Class
2121693-7423 (fax)
randib@rgrdlaw.com                         Peter R. Kohn
                                           Joseph T. Lukens
Interim Lead Counsel for the Proposed      Neill Clark
Indirect Purchaser Class                   FARUQI & FARUQI LLP
                                           One Penn Center, Suite 1500
Jayne A. Goldstein                          1617 John F. Kennedy Boulevard
Natalie Finkelman Bennett                  Philadelphia, PA 19103
James C. Shah                              Telephone: 2671628-5011
SHEPHERD, FINKELMAN, MILLER                pkohn@faruqilaw.com
   &SHAH,LLP                               jlukens@faruqilaw.com
35 East State Street                       nclark@faruqilaw.com
Media, PA 19063
Telephone: 6101891-9880                     Bradley J. Demuth
866-300-7367 (fax)                          FARUQI & FARUQI LLP
jgoldstein@sfinslaw.com                     685 Third Avenue, 26th Floor
nfinkelman@sfmslaw.com                      New York, NY 10017
jshah@sfmslaw.com                           Tel: (212) 983-9330
                                            bdemuth@faruqilaw.com
Interim Liaison Counsel for the Proposed
Indirect Purchaser Class
Isl Barry L. Refsin                         Barry Taus
Barry L. Refsin                            t~.rchana Tamoshunas
Maureen S. Lawrence                         Miles Greaves
HANGLEY ARONCHICK SEGAL                     TAUS, CEBULASH & LANDAU, LLP
   PUDLIN & SCHILLER                        80 Maiden Lane, Suite 1204
Case 2:17-cv-04326-JCJ Document 88 Filed 11/14/18 Page 28 of 30




                           SO ORDERED:




                              28
      Case 2:17-cv-04326-JCJ Document 88 Filed 11/14/18 Page 29 of 30



                                       EXHIBIT A


                              UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF PENNSYLVANIA


IN RE REMICADE ANTITRUST                     CIVIL ACTION
LITIGATION

This document relates to:
                                             No. 17-cv-04326 (consolidated)
Indirect Purchaser Class Actions
                                             No. 18-cv-00303(consolidated)
Direct Purchaser Class Actions
                                                     --·------------


PFIZER INC.,                                 CIVIL ACTION

               Plaintiff,                    No. 17-cv-04180

v.

JOHNSON & JOHNSON and JANSSEN
BIOTECH, INC.,

               Defendants.

------------- ------------------
WALGREEN CO. and THE KROGER                  CIVIL ACTION
CO.,
                                             No. 18-cv-02357
               Plaintiffs,

v.
JOHNSON & JOHNSON and JANSSEN
BIOTECH, INC.,

               Defendants.


                                     UNDERTAKING

       I.      !,. _ _ _ _ _ _ _ _ _ _ _,,declare that:

       2.      I have received a copy of the Stipulated Confidentiality Order (the "Order")


                                            29
      Case 2:17-cv-04326-JCJ Document 88 Filed 11/14/18 Page 30 of 30



entered by the Court in the above-captioned action (the "Litigation"). I have read the Order and

understand its provisions, and agree that my execution of this undertaking, indicating my

agreement to be bound by the Order, is a prerequisite to my review of any information or

documents designated Confidential or Highly Confidential pursuant to the Order.

       3.      I will comply with all of the provisions of the Order. I will hold in confidence,

will not disclose to anyone other than those persons specifically authorized by the Order, and

will not use for purposes other than for this Litigation any information designated Confidential or

Highly Confidential that I receive in this Litigation, except as otherwise permitted under the

Order, and I will continue to do so after this Litigation concludes. I will return or destroy all

copies of any document or thing containing Confidential or Highly Confidential material to

counsel who provided them to me upon completion of the purposes for which they were

provided, and in any event no later than the conclusion of this Litigation. At the request of the

party who originally produced the material, I will sign an affidavit certifying that all such

material has been returned or destroyed.

       4.      I consent to the jurisdiction of the United States District Court for the Eastern

District of Pennsylvania, to resolve any issues with respect to my compliance with the Order. I

understand that if I fail to abide by the terms of the Order, I may be subject to sanctions,

including contempt of court, for such failure.




Dated:- - - - - - - -                            Signature:-------------




                                                  30
